FILED
                                NOT FOR PUBLICATION                                     OCT 27 2011

                                                                                    MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                                U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



 CONTEMPORARY SERVICES                                  No. 09-56473, 09-56662
 CORPORATION,
                                                        D.C. No. 8:09-CV-00681-AG-AN
                 Plaintiff-Appellant,

      v.                                                MEMORANDUM *

 LANDMARK EVENT STAFFING
 SERVICES, INC., PETER KRANSKE
 and MICHAEL HARRISON,

                 Defendants-Appellees.



                      Appeal from the United States District Court
                         for the Central District of California
                      Andrew J. Guilford, District Judge, Presiding

                            Argued and Submitted May 5, 2011
                                  Pasadena, California

           Before: HAWKINS and REINHARDT, Circuit Judges, and COGAN,
           District Judge.**




 *
     This disposition is not appropriate for publication and is not precedent except as provided
by 9th Cir. R. 36-3.
 **
    The Honorable Brian M. Cogan, U. S. District Judge for the Eastern District of New York,
Brooklyn, sitting by designation.
         Plaintiff Contemporary Services Corporation (“CSC”) appeals from the

dismissal of its complaint on preclusion grounds. We reverse the District Court’s

decision and remand the case for further proceedings.

         The District Court held that CSC’s claims for trade-secret misappropriation,

unfair competition and computer fraud, among others, were barred by the entry of

a consent judgment in a prior trade-secret lawsuit filed in Washington Superior

Court against former CSC and current Landmark employee Grant Haskell. We

find, however, that the alleged actions of Landmark and the other defendants in

authorizing Haskell’s conduct and subsequently utilizing CSC’s proprietary

information are separate from and additional to those of Haskell in initially

misappropriating the information. CSC could have, but need not have, brought all

claims in the Washington action. See Seattle-First Nat’l Bank v. Kawachi,

91 Wash. 2d 223, 226-27 (1978).

         Furthermore, CSC should be allowed the opportunity to amend its complaint

to allege sufficient factual matter to comply with the pleading standard enunciated

in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal,

129 S. Ct. 1937 (2009). See Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir.

2009).
      Finally, the District Court acted within its discretion in denying attorney fees

to defendants pursuant to California Civil Code Section 3426.4. See CRST Van

Expedited, Inc. v. Werner Enters., Inc., 479 F.3d 1099, 1111 (9th Cir. 2007).

      REVERSED and REMANDED.